Citation Nr: 0840431	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-28 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which denied service 
connection for chronic tinnitus and chronic bilateral hearing 
loss disability.  In September 2008, the veteran submitted a 
Motion to Advance on the Docket.  In October 2008, the Board 
granted the veteran's motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Chronic tinnitus has been shown to have had its onset 
during wartime service.  

2.  Chronic bilateral hearing loss has not otherwise been 
shown to have originated during active service, or to be 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Chronic tinnitus was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2008).  

2.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by wartime service, and has not 
otherwise been shown to have originated during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in March 2006 and April 2006 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection and the assignment 
of an evaluation and an effective date for an initial award 
of service connection; what actions he needed to undertake; 
and how the VA would assist him in developing his claims.  
The VCAA notices were provided prior to the June 2006 rating 
decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran requested a 
hearing before a VA hearing officer.  He subsequently 
cancelled his hearing request.  

There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).  
II.  Service Connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The veteran's service medical records make no reference to 
chronic hearing loss disability or chronic tinnitus.  At his 
January 1946 physical examination for service separation, the 
veteran exhibited normal ears and bilateral 15/15 auditory 
acuity.  The Court has directed that auditory acuity of 15/15 
is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

The veteran's service personnel records indicate that he 
served as a clerk with the Army Air Forces' HQ 13th Fighter 
Command in the Pacific Theater of Operations.  He was noted 
to have attended aerial gunnery school.  

In his March 2006 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he had 
initially manifested chronic tinnitus and bilateral hearing 
loss disability in June 1943.  He indicated that he had 
"served as an aerial gunnery" which "caused me to be 
around loud acoustic trauma."  The veteran conveyed that he 
had experienced difficulty hearing and understanding people 
since service separation.  

In a May 2006 written statement, the veteran reiterated that 
he had been exposed to loud acoustical trauma during active 
service which he believed caused his "present condition."  
He related that he had been "taken out of my position as 
arial (sic) gunner because I was unable to hear the Morse 
code on the radio."  

At a June 2006 VA examination for compensation purposes, the 
veteran complained of chronic bilateral tinnitus and hearing 
loss.  The veteran reported that his tinnitus had begun 
during active service.  The examiner noted the veteran's 
history of inservice noise exposure in "gunner school" and 
post-service occupational noise exposure as a railroad 
station agent.  On audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
85
90
90
LEFT
5
40
75
95
95

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and of 36 in the left ear.  The 
veteran was diagnosed with bilateral tinnitus and bilateral 
hearing loss disability.  The examiner opined that:

Review of the c-file revealed only 
whisper tests (not valid for identifying 
noise induced hearing loss).  [The 
veteran's] MOS (clerk) is not associated 
with exposure to high risk noise.  DD214 
does indicated (sic) [the veteran] served 
as a clerk in combat areas but actual 
exposure to combat is not documented.  
[The veteran] waited 60 years post 
military separation before claiming 
service-connected hearing loss and 
tinnitus.  He has a significant history 
of post-military occupational noise 
exposure.  And the configuration of his 
hearing loss is not consistent with 
acoustic trauma.  Given all this 
information, the examiner cannot be at 
least 50% certain that hearing loss 
and/or tinnitus were a result of military 
related noise.  Therefore, it is less 
likely than not (less than 50% 
probability) that hearing loss and 
tinnitus were caused by or a result of 
military related acoustic trauma.  

In his July 2006 notice of disagreement (NOD), the veteran 
advanced that his primary military occupation specialty was 
not a clerk.  He clarified that: he completed radio school; 
was a member of a B24 bomber air crew; flew many high 
altitude training missions during which he was exposed to 
"loud acoustic trauma;" was grounded "because of the 
severity of my hearing loss;" subsequently "worked on/near 
the flight line daily;" and was again exposed to "loud 
acoustic trauma."  The veteran recalled an incident in which 
he was on the runway when a B25 bomber exploded due to a 
"hung bomb."  

In written statements dated in January 2007 and his August 
2007 Appeal to the Board (VA Form 9), the veteran indicated 
that his military unit was a support group which was located 
next to air strips; the air strips were frequently subjected 
to enemy air raids; and he experienced loud noises associated 
with enemy bomb explosions and defensive anti-aircraft 
gunfire.  The veteran also recalled that he had been treated 
for "ear fungus" during active service.  

A.  Chronic Tinnitus

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran asserts that he initially manifested chronic ringing 
of the ears during active service as the result of his aerial 
gunnery training and combat experiences while attached to an 
Army Air Corps fighter unit in the Pacific during World War 
II.  The Board finds the veteran's statements as to his 
alleged inservice combat-related noise exposure to be 
consistent with the circumstances, conditions, and hardships 
of his service in the Pacific Theater of Operations during 
World War II.  Most significantly, the veteran is competent 
to describe his experience of ringing in the ears in service 
and after service.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (providing that ringing in the ears is capable of lay 
observation); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board has no basis to 
question the veteran's credibility.  The veteran has 
described chronic ringing in his ears since active service.  
Furthermore, such ringing has been diagnosed as tinnitus by a 
competent health care provider.  

The examiner at the June 2006 VA examination for compensation 
purposes opined that "it is less likely than not (less than 
50% probability) that hearing loss and tinnitus were caused 
by or a result of military related acoustic trauma."  Thus, 
the Board must weigh the negative opinion of the VA examiner 
against the veteran's own competent and credible testimony 
that he experienced tinnitus since he was exposed to loud 
noises on active duty.  While the opinion of a competent 
health care provider is often more probative than lay 
testimony as to the nature and etiology of a disability, as 
noted, tinnitus is the type of disability to which a lay 
person is competent to describe.  See Charles, supra.  Under 
these circumstances, the Board finds that the evidence is at 
least in equipoise as to whether the veteran's current 
chronic tinnitus is etiologically related to his combat noise 
exposure, aerial gunnery training, and/or active service in 
general.  Upon resolution of every reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
is warranted for chronic tinnitus.  

B.  Chronic Bilateral Hearing Loss Disability

Chronic bilateral hearing loss disability was first 
clinically documented in May 2006, some 60 years after 
service separation.  No competent professional has attributed 
the onset of the veteran's chronic bilateral hearing loss 
disability to his inservice noise exposure or active service 
in general.  Indeed, the examiner at the May 2006 VA 
examination for compensation purposes specifically concluded 
that "the configuration of his hearing loss is not 
consistent with acoustic trauma."  

The veteran asserts that he sustained combat-related noise 
exposure and acoustical trauma during his wartime service.  
As discussed above, the veteran has reported that he flew 
many high altitude training missions, which is consistent 
with the documented record.  He also reported that he worked 
on/near the flight line daily, and was again exposed to 
"loud acoustic trauma."  Furthermore, he has also reported 
an incident in which he was on the runway when a B25 bomber 
exploded due to a "hung bomb," and he has described his air 
strip being frequently subjected to enemy air raids, and 
experiencing loud noises associated with enemy bomb 
explosions and defensive anti-aircraft gunfire.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, even assuming the combat-related events 
reported by the veteran occurred, 38 U.S.C.A. § 1154(b) can 
be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.

In this case, while the veteran was certainly exposed to loud 
noise in service, the VA examiner specifically found that the 
configuration of the veteran's current hearing loss 
disability was not consistent with acoustic trauma.  As a lay 
person, the veteran may be competent to report and describe 
hearing loss during and after service, but he is ultimately 
not competent to offer an opinion as to the underlying 
etiology of that hearing loss.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder); see also Jandreau, 492 F.3d at 1377 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

Therefore, as to whether his current disability is related to 
service, the Board finds the most probative and persuasive 
evidence to be that of the competent health care specialist 
who found that his disability was unlikely to be related.  
Given the examiner's comment that combat exposure was not 
documented, the Board has considered the possibility that the 
degree of the veteran's noise exposure may have been 
underestimated by the examiner.  Consequently, the Board has 
also considered whether another examination or opinion is 
necessary.  However, given the VA examiner's clear, explicit 
finding that the configuration of the veteran's hearing loss 
was not consistent with acoustic trauma, which is dependent 
on current findings, rather than history, the Board finds 
that another examination or opinion is not necessary, and 
that the opinion offered in this examination is sufficient to 
render a decision.

Therefore, as there is no contrary medical opinion suggesting 
that the veteran's hearing loss is consistent with noise 
exposure in service, or otherwise suggesting a relationship 
to service, the Board concludes that a preponderance of the 
evidence is against service connection for chronic bilateral 
hearing loss disability.  38 U.S.C.A. § 1154(b) (West 2002).  


ORDER

Service connection for chronic tinnitus is granted.  

Service connection for chronic bilateral hearing loss 
disability is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


